     Case 1:17-cv-00642 Document 64 Filed 02/05/19 Page 1 of 2 PageID #: 672




                                                           FILED: February 5, 2019


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               ___________________

                                    No. 17-2429
                                  (1:17-cv-00642)
                               ___________________

ELIZABETH DEAL; JESSICA ROE

              Plaintiffs - Appellants

and

FREEDOM FROM RELIGION FOUNDATION, INC.; JANE DOE; JAMIE DOE

              Plaintiffs

v.

MERCER COUNTY BOARD OF EDUCATION; MERCER COUNTY
SCHOOLS; DEBORAH S. AKERS, in her individual capacity

              Defendants - Appellees

                               ___________________

                                  MANDATE
                               ___________________

       The judgment of this court, entered 12/17/2018, takes effect today.

       This constitutes the formal mandate of this court issued pursuant to Rule
   Case 1:17-cv-00642 Document 64 Filed 02/05/19 Page 2 of 2 PageID #: 673


41(a) of the Federal Rules of Appellate Procedure.


                                                     /s/Patricia S. Connor, Clerk
